IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 157 MM 2015
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
LAMARR SISTRUNK,                          :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2015, the Application for Leave to

Exceed Word Count is DENIED. Petitioner is DIRECTED to file a compliant Petition for

Allowance of Appeal within 30 days.